Citation Nr: 1300327	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-18 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurological disorder of the lower extremities, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to July 1992.

This matter came before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the RO.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in December 2008 at the RO.  A copy of the hearing transcript for that proceeding is of record.

The Veteran testified before the undersigned Veterans Law Judge in a September 2009 hearing at the RO.  A copy of the hearing transcript is also of record.

The issues of service connection for shortness of breath and anterior chest wall syndrome were previously before the Board and remanded in February 2010.  In an October 2011 rating decision, the RO granted both of these claims, representing full grants of the benefits sought on appeal as to these issues.  Therefore, there are no longer in appellate status or before the Board.

When the Veteran's claim was previously before the Board, it was characterized as service connection for polyneuropathy of the lower extremities.  However, in his original claim, the Veteran raised the issue of "neurological problems."  The Veteran's diagnosis to be attributed to his neurological complaints, to include the question of whether a diagnosis is appropriately attributable to these complaints is at issue here.  Therefore, the Board has characterized the Veteran's claim more broadly in order to fully encompass his appeal. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In February 2010, the Board remanded the claim remaining on appeal to afford the Veteran a VA examination and/or opinion as to whether the Veteran had bilateral polyneuropathy of the lower extremities and, if so, what diagnosis was to be attributed to it.  Then, the examiner was to provide opinions as to whether any disability had its onset in service, was caused by any incident or event in service, or was caused by an undiagnosed illness.

In June 2010, the Veteran underwent VA examination.  Current symptoms included numbness and "pins and needles" in the lower extremities.  Following examination, the diagnosis was that of bilateral lower extremity numbness, paresthesias, and dysesthesias without evidence of polyneuropathy.  The examiner did not provide an opinion as to whether the Veteran's findings of numbness, paresthesias, and dysesthesias, while not resulting in a diagnosis of polyneuropathy, should be diagnosed as something else or were indicative of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

The February 2010 Board remand directed that the Veteran be afforded an opinion regarding undiagnosed illness and, given the finding that polyneuropathy is not present, the Board finds that this opinion must be obtained.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO take all indicated action to return the claims file to the physician who conducted the June 2010 VA examination, if possible.  If not, submit the claims file to a qualified medical professional.

Based upon a review of the claims file, the VA examiner should answer the following:

The examiner should indicate whether or not there are objective indications of the claimed signs and symptoms including whether there are perceptible or objective signs of the symptoms or other non medical indicators capable of independent verification.  The examiner should provide an opinion as to when the signs or symptoms first became manifest and whether the symptoms have existed for 6 months or more. 

The examiner should provide a medical opinion as to whether the symptoms of numbness, paresthesias, and dysesthesias can be attributed to a known clinical diagnosis. 

If the examiner attributes the claimed signs and symptoms to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that such a current disability (known clinical diagnosis) is etiologically related to an event of his service or was caused or aggravated by a service-connected disability. 

If the examiner is unable to attribute the claimed symptoms to a known clinical diagnosis, the examiner should render a medical opinion as to whether the symptoms are attributed to an undiagnosed illness or a medically unexplained chronic multi-symptom illness. 

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced. 

If the examiner is unable to render an opinion without resort to speculation, the examiner should explain why and so state.

2.  After completing all indicated development, the RO should readjudicate the issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and afford him a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

